Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed September 12, 1977, upon his conviction of attempted possession of a weapon in the third degree, upon his plea of guilty, the sentence being a period of imprisonment of 60 days, plus an additional period of probation of 4 years and 10 months. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a conditional discharge for a period of three years, and case remitted to the Criminal Term to fix the conditions of the sentence and for further proceedings pursuant to CPL 460.50 (subd 5). In the light of defendant’s previous unblemished record, and the extreme provocation under which he acted, a sentence of conditional discharge should have been imposed. Hargett, J. P., Damiani, Rabin and O’Connor, JJ., concur.